189 Mich. App. 397 (1991)
474 N.W.2d 124
DANNER
v.
HOLY CROSS HOSPITAL
Docket No. 116922.
Michigan Court of Appeals.
Decided May 20, 1991, at 9:45 A.M.
Sachs, Nunn, Kates, Kadushin, O'Hare, Helveston & Waldman, P.C. (by David K. Barnes, Jr., and Barbara M. Robinson), for the plaintiff.
Kitch, Saurbier, Drutchas, Wagner & Kenney, P.C. (by Susan Healy Zitterman and Jane L. Miclay), for the defendant.
Before: MARILYN KELLY, P.J., and HOLBROOK, JR., and MICHAEL J. KELLY, JJ.
HOLBROOK, JR., J.
Plaintiff appeals as of right an order of the Wayne Circuit Court dismissing his allegations of negligence against defendant Holy Cross Hospital pursuant to the Malpractice Arbitration Act (MAA), MCL 600.5040 et seq.; MSA 27A.5040 et seq. We affirm.
Plaintiff argues it was error for the trial court to dismiss his complaint under the MAA because his suit was an ordinary negligence claim based upon the hospital's failure to review a doctor's competency and restrict his surgical privileges. Plaintiff asserts his claim alleged only corporate negligence and did not allege malpractice against the hospital or that the hospital rendered any medical malpractice or that it was vicariously libel for the treatment which was rendered.
Despite plaintiff's attempt to characterize his claim as one of corporate negligence, his claim is, in fact, one for medical malpractice. In Bronson v Sisters of Mercy Health Corp, 175 Mich App 647; 438 NW2d 276 (1989), this Court held that although the plaintiff alleged negligence in granting staff privileges to a physician, the nature of the plaintiff's claims against the defendant arose from matters directly related to the providing of medical care, and therefore the claim was properly one for malpractice. The Court stated:

*399 The key to a malpractice claim is whether it is alleged that the negligence occurred within the course of a professional relationship. The providing of professional medical care and treatment by a hospital includes supervision of staff physicians and decisions regarding selection and retention of medical staff. [Id., pp 652-653. Citations omitted.]
Thus, we hold that plaintiff's attempted differentiation of a claim for corporate negligence from a claim for medical malpractice for purposes of avoiding the arbitration agreement is without merit. Plaintiff's contention that the MAA contemplates that a defendant hospital must itself actually render treatment for a claim to be arbitrable defies logic. The only way a hospital can render treatment is through its nurses and physicians. Since plaintiff's complaint was that his treatment by a physician at defendant hospital was substandard and resulted in injury, plaintiff has stated an action for medical malpractice and not corporate negligence. The trial court properly held this matter to be subject to the arbitration agreement and correctly dismissed plaintiff's action against defendant Holy Cross Hospital.
Affirmed.